Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Status of the Claims
Claim 12 is presently amended; 
claims 12 and 14—16 are now pending in this application.


Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
Applicant argues that “There is no indication in Evan nor the other references that a third-party service is unaware of added security during a transaction. In fact, Evans uses a message-based notification technique such that the third-party is explicitly aware.”  (Applicant’s 1/26/22 remarks, p.4).  The examiner respectfully disagrees.  
The examiner interprets the third party recited in the claim to be a third party payment service.  The fact that the Central System of Evans is notified of the transaction does not necessarily indicate a “the third- party payment service” is aware of the security.  Presumably some kind of payment account or token must be propagated in the transaction approval process, but just because the token is communicated does not necessarily entail disclosing the security check(s) that were implemented on the 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 12, 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Priebatsch (US 8639619) in view of  Evans (US PGPUB 20040078340) in view of Stanley 20110066552
 

Regarding Claim 12, Priebatsch discloses
receiving, by the one or more processors of the POS terminal, a request to complete a transaction;
obtaining, by the one or more processors of the POS terminal a token provided by a mobile device of a consumer that is performing the transaction at the POS terminal; and
Priebatsch is directed to a payment system using a payment code provided by an intermediary.  “Representative embodiments of a server-based method of facilitating payment by a user registered with the server include, at the server, generating and storing, for the user, a code readable by a merchant device, transmitting the code to a mobile device of the user, facilitating provision of 

Priebatsch does not explicitly disclose
facilitating, by the one or more processors of the POS terminal, a payment to complete the transaction by using an added security procedure enforced by a proxy based on the token being forwarded by the POS terminal to the proxy and based on a policy associated with the consumer that is enforced by the proxy, 
Evans is directed towards a system where a transaction is verified by an interested party while it is still in progress.  “A system and method for verifying, authenticating, and providing notification of a transaction, such as a commercial or financial transaction, with and/or to at least one party identified as engaging in the transaction and/or identified as having a potential interest in the transaction or type of transaction, are provided. A central system accepts information regarding a transaction, including information about at least one party identified as engaging in the transaction, such as by a credit account number or Social Security number or merchant account number, and/or identified as having a potential interest in the transaction. Based on the information regarding the transaction and any supplemental information the central system determines, the central system communicates with and/or to at least one party and/or additional or alternative parties, via at least one communications device or system having a communications address, such as a telephone number or Short Message Service 
wherein the added security procedure that is unknown to a third-party payment service associated with processing the payment on behalf of the consumer and the POS terminal to complete the transaction at the POS terminal.
and payment processing for the transaction completes with the added security procedure without any modifications being required of the third-party payment service to accommodate the added security procedure during the transaction
Evans discloses that the authentication step may exist at any number of layers in a payment architecture.  “In FIG. 1, a Remote Transaction Engine [1], such as a web e-commerce server or a credit card authorization system or device, processes a transaction initiated by one or more parties. The RTE [1] may, for example, be operated by a merchant conducting remote transactions (as by Internet or by telephone) with its customers; by two or more parties seeking to exchange goods, services, or funds; by a financial institution conducting a financial transaction with a customer (as via Automated Teller Machine); by a payment processor organization in behalf of a merchant; by a payments clearing network in behalf of a payment processor organization; by a payment-account issuer in behalf of the payments clearing network and the customer; by a financial institution or merchant establishing or modifying an account such as a credit account for a customer or prospective customer, or by a service bureau in behalf of any of these.” (Evans, para 0112).  The examiner interprets that the rules of merchant based system for example would not necessarily be governed by a payment service or communicated to a payment service.  


without the third-party service being aware of the added security procedure, 
Evans states that one benefit of the system is a level of transparency.  (Evans, para 0100, “The invention achieves a very high degree of accuracy and completeness of authentication, notification and verification of a transaction and the identity and intentions of one or more of the plurality of parties represented as entering into or conducting the transaction, with a minimum of delay, and without requiring new authentication/verification technologies to be implemented or learned by such parties…”). Accordingly, if the system could be merchant based, and parties need not learn of the new security check, presumably they could be also be “unaware”.  A merchant could disclose or not disclose 


and without the third-party service being able to support the added security procedure
The examiner notes above that Evans discloses that the security check could be merchant based.  Accordingly, if the merchant chooses to implement the software/hardware to implement Evans but a financial institution does not, then the third party financial institution would not be able to support the security. 

Priebatsch does not explicitly disclose
wherein the added security procedure comprises a custom added security procedure that was previously customized and registered by the consumer with the token
and the custom added security procedure added during registration by the consumer based on a combination of an amount of the transaction, a type of the transaction, an identity of the consumer, and the mobile device of the consumer.
Stanley is directed to a wallet authentication system.  (Stanley, abstract).  Stanley discloses that the consumer can set up additional security procedures based on amount, type and identity.  (“As shown, the analysis component 106 can include a challenge/response component 302 and a verification component 304. In operation, the challenge/response component 302 can select an appropriate challenge/response based upon a preference, policy or inference. For instance, a user can set the 
  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Priebatsch with the security of Stanley with the motivation of securing a payment token.  (Stanley, background)


Regarding Claim 14, Priebatsch, Evans, and Stanley disclose the method of claim 12.

wherein obtaining the token further includes forwarding the token to the proxy that resolves payment details based on the token, the proxy interacting with a third-party payment service to obtain the payment.
See prior art rejection of claim 12 regarding Priebatsch.


Regarding Claim 15, Priebatsch, Evans, and Stanley disclose the method of claim 12.
wherein receiving further includes prompting the consumer to enter security information associated with the request.
See prior art rejection of claim 12 regarding Stanley


Regarding Claim 16, Priebatsch, Evans, and Stanley disclose the method of claim 12.

wherein receiving further includes asking the consumer to register security information associated with the request.
“In the registration phase, the user registers a payment instrument (e.g., a credit card, a bank account, or a pre-loaded payment card) to her user account. In a representative transaction flow, the user U first issues a registration request to the management server 106 using the mobile device 102. The management server 106 responds to the request with a registration form (e.g., in the form of a web page), which is displayed on the mobile device 102 in a manner that permits the user U to enter information identifying the payment instrument to be registered.”  (Priebatsch, col.6,lns.36-60) 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687